DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a computing system, non-transitory computer-readable medium, and a method for implementing a transport service for a geographic region, comprising: detect a status of a high-capacity vehicle (HCV), the status indicating that the HCV is available to provide the transport service; monitor transport demand for each of a plurality of HCV corridors throughout the geographic region, wherein each respective HCV corridor comprises (i) a plurality of possible rendezvous locations and (ii) a plurality of possible routes that can be traveled by individual HCVs through the respective HCV corridor; determine a schedule for each of the plurality of HCV corridors; monitor supply flow of HCVs traveling through each of the plurality of HCV corridors; based, at least in part, on (i) the transport demand, (ii) the schedule, and (iii) the supply flow of HCVs through each of the plurality of HCV corridors, match the HCV to one of the plurality of HCV corridors; and transmit match data indicating a start zone of the matching HCV corridor to the computing device of the HCV.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a network communication interface, one or more processors, a memory, one or more processors, computing system, online status, and a computing device—to perform the detecting, monitoring, determining, monitoring, matching, and transmitting steps.  The processor, memory, and sensors are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional elements do not integrate the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one computing device to perform detecting, monitoring, determining, monitoring, matching, and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claims 1-20 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
lower" in claims 5, 12, 19 is a relative term which renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "nearby" in claims 6-7, 13-14, and 20 is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200042019 (“Marczuk”) in view of US 20200292346 (“Turner”).
As per claims 1, 8, and 15, Marczuk discloses a computing system implementing a transport service for a geographic region, comprising: 

detect, via the network communication interface, an online status from a computing device of a high-capacity vehicle (HCV), the online status indicating that the HCV is available to provide the transport service (see at least [0071], [0144]: the computer system 1300 can determine which of the autonomous vehicles is currently available (e.g., is not currently assigned to transport a passenger and/or cargo, and/or is not actively transporting a passenger and/or or cargo), and select one of the available autonomous vehicles for assignment to the user 1306, [0190]); 
monitor transport demand for each of a plurality of HCV corridors throughout the geographic region (see at least [0154]: the computer system 1300 can determine that three additional vehicles are needed in the region R1 to fulfill the estimated demand, and transmit command signals 1900 to each of the autonomous vehicles 1302a-c instructing them to travel to the region R1, [0188]: repositioning autonomous vehicles from a region of relatively lower demand or estimated future demand to a region of relatively higher demand or estimated future demand, [0190]), 
 (ii) a plurality of possible routes that can be traveled by individual HCVs through the respective HCV corridor (see at least [0150]-[0155]: in response to receiving the command signals 1900, the autonomous vehicles 1302a-c navigate to the region R1 (e.g., along paths P1, P2, and P3). In some embodiments, some or all of the paths P1, P2, and P3 are determined by the autonomous vehicles themselves. In some embodiments, some or all of the paths P1, P2, and P3 
determine a schedule for each of the plurality of HCV corridors (see at least [0159]: the computer system 1300 can collect event information regarding one or more events that have occurred in the past, are currently occurring, and/or are expected to occur in the future. Example events include civic events (e.g., parades, sports events, festivals, concerts, etc.), traffic events (e.g., road closures, detours, congestion, change in a direction of traffic flow, etc.), and weather events (e.g., rain, flooding, wind, fog, lightning, snow, ice, sleet, etc.), among others. In some embodiments, the computer system 1300 collects historical information regarding one or more events (e.g., information describing the occurrence of an event, the time at which in occurred, and the location of occurrence)); 
monitor supply flow of HCVs traveling through each of the plurality of HCV corridors (see at least [0124], [0150]: if multiple autonomous vehicles were to be assigned an identical route to a destination location, each of the autonomous vehicles would travel along the same roads of the transportation network in close session. This can potentially increase the congestion of those roads, and decrease the effective travel speed across them. As an alternative, one or more autonomous vehicles can be assigned to an alternative route to the destination, such that their impact is not concentrated to a single route (e.g., as it instead spread among several different roads), [0159]: the computer system 1300 can collect event information regarding one or more events that have occurred in the past, are currently occurring, and/or are expected to occur in the future. Example events include civic events (e.g., parades, sports events, festivals, concerts, etc.), traffic events (e.g., road closures, detours, congestion, change in a direction of traffic flow, etc.), and weather events (e.g., rain, flooding, wind, fog, lightning, snow, ice, sleet, 
 based, at least in part, on (i) the transport demand, (ii) the schedule, and (iii) the supply flow of HCVs through each of the plurality of HCV corridors, match the HCV to one of the plurality of HCV corridors (see at least [0123], [0150]-[0151]: if multiple autonomous vehicles were to be assigned an identical route to a destination location, each of the autonomous vehicles would travel along the same roads of the transportation network in close session. This can potentially increase the congestion of those roads, and decrease the effective travel speed across them. As an alternative, one or more autonomous vehicles can be assigned to an alternative route to the destination, such that their impact is not concentrated to a single route (e.g., as it instead spread among several different roads); To mitigate road congestion, the computer system 1300 can transmit a first command signal 1700a to a first autonomous vehicle 1302a including instructions to navigate to the destination location along a path P1, and a second command signal 1700b to a second autonomous vehicle 1302b including instructions to navigate to the destination location along a path P2); and 
transmit, via the network communication interface, match data indicating a start zone of the matching HCV corridor to the computing device of the HCV (see at least [0145]: computer system 1300 transmits a command signal 1400 to the autonomous vehicle 1302a instructing the autonomous vehicle 1302a to fulfill the user's request. In some embodiments, the command signal 1400 includes one or more data items indicating a pick up location for the user 1306 (e.g., the pick up location specified by the user), a pick up time, and/or the destination location (e.g., the destination location specified by the user), [0150]-[0153]: To mitigate road congestion, the 
Marczuk discloses the vehicle stopping to allow the user to disembark, but does not explicitly disclose wherein each respective HCV corridor comprises (i) a plurality of possible rendezvous locations. 
However, Turner teaches a high capacity vehicle and wherein each respective HCV corridor comprises (i) a plurality of possible rendezvous locations (see at least [0026]: route 102 may comprise one or more stops 104a-104e within the geographic region. The delivery vehicle 110 may travel along the route 102 and stop at the one or more stops 104a-104e to pick up or drop off one or more items, [0052], [0093]-[0096]: segment transitions between segments that contain matched stops involve greater confidences than those that do not contain matched stops). 
It would have been to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marczuk by incorporating a high capacity vehicle and wherein each respective HCV corridor comprises (i) a plurality of possible rendezvous locations as taught by Turner in order to offer delivery services and to improve efficiency of delivery routes.

As per claims 2, 9, and 16, Marczuk does not explicitly disclose wherein the schedule for the matching HCV corridor indicates a start interval for HCVs entering the matching HCV corridor.

It would have been to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marczuk by incorporating wherein the schedule for the matching HCV corridor indicates a start interval for HCVs entering the matching HCV corridor as taught by Turner in order to summarize everything known about the traversal of the route on a particular day and to contribute to improving efficiency of delivery routes.

As per claims 4, 11, and 18, Marczuk discloses wherein the transport demand indicates that current transport demand in a forward operational direction of the HCV within the matching HCV corridor is below a first demand threshold, and wherein the executed instructions further cause the computing system to: transmit, via the network communication interface, a route command to the computing device of the HCV, the route command routing the HCV to exit the matching HCV corridor prior to an end area of the matching HCV corridor (see at least abstract, 

As per claims 5, 12, and 19, Marczuk discloses wherein the first demand threshold comprises a lower demand threshold specific to the matching HCV corridor and corresponds to the schedule of the matching HCV corridor (see at least abstract, [0152]: estimates a relatively higher future demand for autonomous vehicles at a particular location, and direct autonomous vehicles to that location from locations having a relatively lower current and/or estimated future demand, [0188]: repositioning autonomous vehicles from a region of relatively lower demand or estimated future demand to a region of relatively higher demand or estimated future demand, [0190]).

As per claims 6, 13, and 20, Marczuk discloses wherein the transport demand further indicates that current transport demand in a nearby corridor is above a second demand threshold, and wherein the route command routes the HCV to the nearby corridor (see at least abstract, [0152]: estimates a relatively higher future demand for autonomous vehicles at a particular location, and direct autonomous vehicles to that location from locations having a relatively lower current and/or estimated future demand, [0188]: repositioning autonomous vehicles from a region of relatively lower demand or estimated future demand to a region of relatively higher demand or estimated future demand, [0190]).

As per claims 7 and 14, Marczuk discloses wherein the second demand threshold comprises an upper demand threshold specific to the nearby corridor and corresponds to the schedule of the nearby corridor (see at least abstract, [0152]: estimates a relatively higher future demand for autonomous vehicles at a particular location, and direct autonomous vehicles to that location from locations having a relatively lower current and/or estimated future demand, [0188]: repositioning autonomous vehicles from a region of relatively lower demand or estimated future demand to a region of relatively higher demand or estimated future demand, [0190]).

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marczuk in view of Turner and further in view US 20180281803 (“Mukai”).

As per claims 3, 10, and 17, Marczuk does not explicitly disclose wherein the executed instructions further cause the computing system to: based on the supply flow of HCVs through the matching HCV corridor, transmit, via the network communication interface, a wait instruction to the computing device of the HCV when the supply flow indicates HCV aggregation in a forward operational direction of the HCV.
However, Mukai teaches wherein the executed instructions further cause the computing system to: based on the supply flow of HCVs through the matching HCV corridor, transmit, via the network communication interface, a wait instruction to the computing device of the HCV when the supply flow indicates HCV aggregation in a forward operational direction of the HCV (see at least abstract, [0070]-[0073]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668